Title: From George Washington to Charles Cotesworth Pinckney and Edward Rutledge, 24 May 1791
From: Washington, George
To: Pinckney, Charles Cotesworth,Rutledge, Edward


Private 
Gentlemen—Columbia [S.C.] May 24th 1791.    
An address to you jointly on a subject of the following nature may have a singular appearance; but that singularity will not exceed the evidence which is thereby given of my opinion of, and confidence in you; and of the opinion I entertain of your confidence in, and friendship for each other.
The Office lately resigned by the Honble Mr J. Rutledge in the Supreme Judiciary of the Union remains to be filled. Will either of you two Gentlemen accept it? and in that case, which of you? It will occur to you that appointments to Offices in the recess of the Senate are temporary, but of their confirmation on such a case there can be no doubt.
It may be asked why a proposition similar to this has never been made to you before; this is my answer—your friends whom I have often conversed with on like occasions, have always given it as their decided opinion that no place in the disposal of the

genl Government could be a compensation for the relinquishment of your private pursuits; or, in their belief, would withdraw you from them. In making the attempt, however, in the present instance, I discharge my duty, and shall await your answer (which I wish to receive soon) for the issue. Of my sincere esteem & regard for you both I wish you to be assured and that I Am—Gentlemen—Your Most Obedt & Affecte Humble Servant

Go: Washington

